Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-26 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 20140272211).
As to claim 1, Nguyen discloses a liner assembly for a vacuum treatment apparatus comprising:
An annular liner including a sidewall protection ring (figure 1: liner 114 for chamber 1);
And a support ring, with greater OD than the protection ring, connected to the protection ring (figure 1: showing liner having top portion at numeral 114 [support ring] with OD larger as 114 extends outwards);
The annular liner enclosing a treatment space (figure 1: liner 114 surrounding processing volume 118a);
A gas channel provided in the support ring and communicating with the treating space (figure 1: gas source 144 with unlabeled line extending through upper section of liner 114 [larger OD section - the ‘support ring’] to nozzle 142 for processing volume 118a).

As to claim 15, Nguyen discloses a vacuum treatment apparatus comprising:
A vacuum reaction chamber enclosed by a sidewall including a support face (figure 1: chamber with vacuum pump 150 and sidewalls 110);
An annular liner including a sidewall protection ring (figure 1: liner 114 for chamber 1);
And a support ring, with greater OD than the protection ring, connected to the protection ring and sidewall (figure 1: showing liner having top portion at numeral 114 [support ring] with OD larger as 114 extends outwards onto wall 110);
A gas channel provided in the support ring and communicating with the treating space (figure 1: gas source 144 with unlabeled line extending through upper 
A gas inlet to the channel (figure 1: gas source 144);
A vacuum pump for maintaining vacuum (figure 1: pump 150).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, as applied to claim 1 above, and further in view of Abedijaberi (US 20140224174).
As to claim 2 and 16, Nguyen discloses a gas inlet through the support ring and a gas outlet to the nozzle communicating with the treating space, as discussed above, but is silent as to further details of the gas feed including a diffusion cell.
Abedijaberi discloses a liner for a substrate processing system in which a liner contains a gas inlet and outlet to the treated space (figure 1: liner 48 with gas outlet at numeral 32 and inlet 16).  Abedijaberi also discloses the gas inlet system through the liner containing a fluid guide [the diffusion cell] to obtain uniform gas flow around the processing area (figure 4: guide area between surfaces 102, 110; paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fluid guide/diffusion cell, as disclosed by Abedijaberi, in the system of Nguyen, because this ensure uniform gas flow into the processing area (Abedijaberi at paragraph 49).
	As to claim 3 and 17, Abedijaberi discloses a single annular diffusion cell (figure 4: diffusion area in liner 48).
	As to claim 4 and 18, Abedijaberi discloses embodiments with multiple divided diffusion cells in the same annular ring surrounding the treating space (figures 7-8: partitions 134 with channels 140).
	As to claim 23, Nguyen discloses a support ring with opposing faces and a top cover on the chamber with a inductive coil with RF power (paragraph 41 ICP coil, paragraph 70:rf power), with Abedijaberi disclosing a diffusion cell within the liner, but are silent as to sealing members.  .

Claims 5-8 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Abedijaberi, as applied to claim 1 above, and further in view of Widlow (US 20200185202).
As to claim 5 and 19, Nguyen and Abedijaberi disclose an annular diffusion cell, but is silent as to further diffusion cells enclosing the diffusion cell.
Widlow discloses a gas distribution system in which a series of concentric [enclosing] internal channel regions [diffusion cells] and shaped connections are used between the inlet and nozzle to the processing area (figure 1D: channel regions 151, 130, 152 and nozzle outlet 111) to prevent unwanted debris from blocking the gas diffusion (paragraph 5, 10 and 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use concentric diffusion cells/channel regions, as disclosed by Widlow, in the system of Nguyen in view of Abedijaberi, because this allows for uniform distribution without blockage (Widlow at paragraphs 5, 10 and 23).
As to claim 6 and 20, Abedijaberi discloses embodiments with multiple divided diffusion cells in the same annular ring surrounding the treating space (figures 7-8: partitions 134 with channels 140).

As to claim 8 and 22, Abedijaberi discloses embodiments with multiple divided diffusion cells in the same annular ring surrounding the treating space (figures 7-8: partitions 134 with channels 140) and feed of the gas from outside to inside [feed from furthest to closest] (figure 1).


Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, as applied to claims 1 and 15 above, and further in view of Brown (US 20110287632).
As to claim 9 and 26, Nguyen is silent as to a coating layer of the requisite composition.
Brown discloses a chamber liner for a plasma processing chamber in which the liner contains a coating of yttria, the liner protecting the walls and allowing for increased uniformity and reduced processing gas consumption (paragraphs 16-18 and 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a yttria coating, as disclosed by Brown, in the liner of Nguyen, because this allows for protection from plasma (Brown at paragraphs 16-18 and 26).

Claim 10-14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Abedijaberi, as applied to claim 2, 15 and 23 above, and further in view of Wicker (US 6129808).

Wicker discloses a plasma processing chamber in which a liner containing a larger OD area [support ring] and smaller OD section [sidewall protection ring] (figure 1: liner 134 with ‘support ring’ 134a and ‘sidewall ring’ 134b).  Wicker also discloses locating a heater attached to the ‘support ring’ section to allow for temperature control without causing damage to brittle components (figure 1: heater 140 on ‘support ring’ 134a, col 7 lines 7-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heater, as disclosed by Wicker, in the system of Nguyen, because this allows for temperature control (Wicker at col 7 lines 7-15).
	As to claims 11-12, Abedijaberi and Wicker disclose a respective gas diffusion cell and heating unit for chamber liner and their locations.  One of ordinary skill in the art would have to make design decisions in the exact location and arrangement of the individual components and their relative locations when combining the components of these different references into a single device.  Additionally, it has been determined that rearrangement of parts, when not directly impacting the operation of the device, is generally within the purview of one of ordinary skill in the art (see MPEP 2144.04 VI (C)).  Thereofore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate both the heater and diffusion cell relative to the top and side surfaces as required by the instant claims.
	As to claim 13 and 25, Nguyen is silent as to a plasma confinement device connected to the liner.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a baffle, as disclosed by Wicker, in the system of Nguyen, because this allows for plasma screening the vacuum removal system (Wicker at col 7 lines 52-62).
	As to claim 14, Wicker illustrates the baffle as a separately attached component.  However, it has generally been held that making a component integral, when previously disclosed as connected separate pieces, is generally an obvious matter of engineering choice (see MPEP 2144.04 V (B)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an integral baffle ring.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794